         Case 2:20-cv-00753-RJC Document 36 Filed 04/30/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  BENJAMIN RAMEY, on behalf of                  )
  himself and all others similarly situated,    )
                                                )
          Plaintiff,                            )
                                                )
             v.                                 )         Civil Action No. 2:20-cv-753
                                                )
  THE PENNSYLVANIA STATE                        )
  UNIVERSITY,                                   )
                                                )
          Defendant.                            )


                                   MEMORANDUM ORDER

       Presently pending before the Court is a Motion for Leave to File Supplemental Briefs

Regarding Defendant’s Motion to Dismiss filed on behalf of Plaintiffs (ECF No. 34), to which

Defendant objects (ECF No. 35). Defendant proposes that, in the alternative to denial of said

motion, it be afforded an opportunity to submit a response thereto. To date, because of the steady

issuance of opinions from various courts deciding COVID-based tuition and fee class action claims

against universities, there have been four Notices of Supplemental Authority filed in this action

(ECF Nos. 24, 27, 29 and 33); Defendant has been afforded an opportunity to respond to three

said Notices. (ECF Nos 26, 28, and 30).

       In the interest of justice and judicial efficiency, and in order to streamline the Court’s

consideration of the matter before us, the following Order is entered.

       AND NOW, this 30th day of April, 2021, Defendant’s Motion to Dismiss is hereby

DISMISSED without prejudice. Defendant may file a Motion to Dismiss on or before May 14,

2021. Plaintiffs’ Response shall be filed on or before May 28, 2021, and Defendant shall file a

Reply on or before June 4, 2021. No further briefing will be accepted absent good cause shown.
          Case 2:20-cv-00753-RJC Document 36 Filed 04/30/21 Page 2 of 2




       IT IS FURTHER ORDERED that Oral argument on a motion filed pursuant to this order

shall be held on June 23, 2021 at 9:30. Each side will be afforded fifteen minutes of argument

and five minutes of rebuttal.

       IT IS FURTHER ORDERED that on or before June 9, 2021, the parties shall file a Joint

Status Report indicating their respective positions as to whether said oral argument should be held

in-person or via videoconference.

       IT IS FURTHER ORDERED THAT Plaintiff’s Motion for Leave to File Supplemental

Briefs (ECF No. 34) is DENIED AS MOOT.




                                                            s/Robert J. Colville
                                                            Robert J. Colville
                                                            United States District Judge



cc: All counsel of record via CM-ECF
